Candles, J.
1. It is immaterial whether the judgment was one requiring the signature of the plaintiff’s attorneys or that of the presiding judge, it appearing that as a matter of fact it was signed by both the judge and the plaintiff’s attorneys.
2. The intention to sign the judgment by both the presiding judge and the attorneys for the plaintiff was manifest, and it was immaterial whether their signatured appeared on the right or the left side of the page on which the judgment was entered.
3. The security deed to “H. L. M., guardian of 3?. M. P.,” as between the grantor and the grantee, had the effect to vest the legal title to the property described in the grantee for the purposes therein mentioned ; and default having been made in the payment of the note to secure which, the deed was given, suit having been instituted, judgment obtained, and execution issued, a deed, under the provisions of the Civil Code, §§ 2771 et seq., reconveying the property to the debtor for the purpose of levy and sale, and executed by ■ “H. L. M., guardian of P. M. P.,” conveyed all the interest of the gfantor in the land in question, and put title into the defendant as completely as it had been prior to the execution of the security deed.
4. At a sale of the property under such conditions, the purchaser would obtain a good title as against H. L. M., -either as an individual or in his capacity as - guardian of P. M. P. The effect of the deed in the first instance being to put the title into him individually, and his deed of reconveyance putting the title back through the same channel whence it came, his ward would look to him and his bond in the event of her money being lost.

Judgment affirmed.


All the Justices concur, except Simmons, O. J., absent.

Lavender L. Bay and S. D. Johnson, for plaintiff in error.
Judgment illegal: Civil Code, §§ 5339, 5076, 5848; Ga. B. 52/556; 63/417, 423; 111/334, and eit.; 39 Pa. St. 263, 80 Am. Dec. 521. Eeconveyance did not carry title of McKee individually: Civil Code, § 2998; Ga. B. 92/260; 109/288, 308; 111/698 ; 117/786; 46/261; 115/617. Eeconveyance by guardian illegal, if no order of court of ordinary: Civil Code, §§ 2545 — 7, 5432; Code of 1863, §§ 1779, 3581, 2508-9; Code of 1882, §§1828, 1970, 3654; Cobb’s Dig. 310, 517; Ga. B. 49/397; 59/213, 229; 60/403, 677.
Charles W. Smith and Arminius Wright, contra,
cited Ga. B. 112/635; 113/1141; 114/934; 92/673, 815; 87/751;'55/475.